Citation Nr: 1515275	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to a rating in excess of 10 percent for synovitis and right knee strain.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a compensable rating for gastritis.

5.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1990 and on active duty for training from January 31, 1991, to February 13, 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,  Florida.  A Board hearing was held before the undersigned in November 2014.  

As the Veteran has contended that he is unable to work as the result of his service-connected disabilities involving the back, right and left lower extremities, and gastritis, the Board has jurisdiction to consider the issue of entitlement to TDIU as part of his claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to service connection for hemorrhoids as being secondary to gastritis has been raised by the record at the November 2014 Board hearing, see Board Hearing Tr. at 33-35, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted, which is described below.

I.  Vocational Rehabilitation records

The Veteran was awarded Vocational Rehabilitation, which was stopped in approximately 2008.  These records are relevant to the issue of entitlement to TDIU, and they should be associated with the claims file.  

II.  Social Security Administration (SSA) records 

The Veteran testified he was awarded SSA disability benefits.  The decision awarding him benefits is of record, which shows that the award was based, in part, on his service-connected disabilities.  However, the medical records upon which the award was made are not in the record.  These records are relevant to the issues on appeal, and an attempt to obtain them should be made.

III.  New examination 

The Veteran was last examined in connection with his claim for increase for gastritis in June 2009.  At the November 2014 hearing, he testified that his disability had worsened since the 2009 VA examination.  See Board Hearing Tr. at 36.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA vocational rehabilitation records as well as the Veteran's VA treatment records generated as of August 1, 2014 from the VA Medical Center in Bay Pines.  If such records are unavailable, clearly document the unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Request all documents pertaining to the Veteran's application for SSA disability benefits, including the medical records considered in deciding the claim.  If the records are unavailable, such unavailability must be documented in the file.

3.  Schedule the Veteran for a VA examination for the service-connected gastritis.  The claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) must be made available to, and reviewed by, the examiner.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should render specific findings as to the nature and extent of the Veteran's symptoms, as well as the presence or absence of any nodular lesions, eroded or ulcerated areas, or hemorrhages.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal, to include entitlement to TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

